SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

905
CAF 14-01147
PRESENT: SCUDDER, P.J., SMITH, CENTRA, PERADOTTO, AND CARNI, JJ.


IN THE MATTER OF GRETCHEN R. BURNS,
PETITIONER-APPELLANT,

                      V                              MEMORANDUM AND ORDER

ROBERT J. HERROD, RESPONDENT-RESPONDENT.
(APPEAL NO. 2.)


SUSAN JAMES, WATERLOO, FOR PETITIONER-APPELLANT.

TERRENCE J. BAXTER, CORNING, FOR RESPONDENT-RESPONDENT.

WENDY S. SISSON, ATTORNEY FOR THE CHILDREN, GENESEO.


     Appeal from an order of the Family Court, Allegany County (Thomas
P. Brown, J.), entered May 15, 2014 in a proceeding pursuant to Family
Court Act article 6. The order dismissed the petition for a
modification of custody and visitation.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same memorandum as in Matter of Burns v Herrod ([appeal No. 1]
___ AD3d ___ [Oct. 9, 2015]).




Entered:    October 9, 2015                        Frances E. Cafarell
                                                   Clerk of the Court